IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11079
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARCUS WILLIAMS WARREN,
also known as Marcus William Warren,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CR-21-1-P
                       --------------------
                          April 29, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Marcus Williams Warren appeals his conviction under

18 U.S.C. § 922(g)(1), for possessing a firearm after having been

convicted of a felony.   Warren’s motion to supplement the record

is GRANTED.

     Warren challenges the sufficiency of the evidence.    He

contends that the Government’s evidence consisted of one police

officer’s testimony and that this testimony was inconsistent with




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11079
                                -2-

the testimony of another police officer and with the defense

witness’s testimony.

     The jury was free to believe one witness’s testimony over

another’s, and we will not substitute our judgment for that of

the jury on the issue of witness credibility.   United States v.

Martinez, 975 F.2d 159, 161 (5th Cir. 1992).

     Warren contends that the district court erred by admitting

irrelevant and overly prejudicial evidence that he was arrested

in a part of Dallas that is known to be a high-crime area.    The

evidence was presented to explain the police’s presence and

conduct rather than to suggest anything about Warren or the

defense witness.   Warren’s counsel effectively presented evidence

demonstrating a legitimate reason for Warren to be in the

neighborhood.   Reviewing the district court’s admission of the

evidence to determine whether the evidence was relevant and

whether the prejudicial effect of the evidence outweighed its

probative value, we find no error.   United States v. Fortenberry,

919 F.2d 923, 925 (5th Cir. 1990).

     AFFIRMED; MOTION GRANTED.